  Case 20-05182      Doc 30         Filed 08/21/20 Entered 08/21/20 15:04:56            Desc Main
                                      Document     Page 1 of 3



                      UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS

IN RE:

       Lawrence Boyd                                 Case No. 20-05182
       Odessa Boyd                                   Chapter 13
                                                     Judge A. Benjamin Goldgar (Lake)

                         Debtors,

RESPONSE TO DEBTORS’ OBJECTION TO CLAIM NO. 9 (FLAGSTAR BANK, FSB)

       Secured Creditor, Flagstar Bank, FSB (herein “Creditor”), by and through its undersigned

counsel, submits the following response opposing the Debtors’ Objection to Claim No. 9

(Flagstar Bank, FSB):

              1.        Jurisdiction and venue are proper and fixed within this Honorable Court.

              2.        The Debtors filed a Chapter 13 bankruptcy on February 26, 2020.

              3.        On May 4, 2020, Movant filed a proof of claim in the above captioned

                        case.

              4.        Creditor’s counsel has been in constant contact with Creditor in regards to

                        both the objection to the proof of claim, and the escrow analysis contained

                        within the proof of claim.

              5.        Creditor has reanalyzed the future escrow and future payments, but seeks

                        more time to rectify the escrow portion of the claim on file.

              6.        The issue is that despite the Debtor, Lawrence Boyd, being a disabled

                        veteran, the proof of tax exempt status that the Debtor provided was for

                        the 2019 taxes, and those taxes are payable in 2020.

              7.        The loan was a service transfer loan, and the client is researching the prior
  Case 20-05182        Doc 30      Filed 08/21/20 Entered 08/21/20 15:04:56          Desc Main
                                     Document     Page 2 of 3



                       year’s taxes.

              8.       Creditor may need further proof of exempt status for the prior year’s taxes

                       from the Debtors due to the prior service transfer, despite that the Debtors

                       may be completely tax-exempt for those prior years.

              9.       The delay in time to fix said issues has been due to remote work of the

                       necessary parties due to Covid-19.

              10.      Creditor therefore seeks additional time and documentation of the prior

                       years to rectify the issue.

       THEREFORE, Secured Creditor, Flagstar Bank, FSB, respectfully requests that this

Honorable Court enter its Order:

              a. Denying Debtors’ objection; and granting additional time for the Creditor to

                    rectify the claim,

              b. Awarding such other and further relief in favor of Creditor as the Court deems

                    appropriate under the facts and circumstances of this case.



Dated: August 21, 2020                                Respectfully Submitted,


                                                      /s/ Marc G. Wagman
                                                      Potestivo & Associates, P.C.
                                                      Marc G. Wagman (6282192)
                                                      223 W Jackson Blvd., Suite 610
                                                      Chicago, IL 60606
                                                      Telephone: 312-263-0003
                                                      Main Fax: 312-263-0002
                                                      Cook County Firm ID #: 43932
                                                      DuPage County Firm ID #: 223623
                                                      Attorneys for Flagstar Bank, FSB
                                                      mwagman@potestivolaw.com
  Case 20-05182       Doc 30    Filed 08/21/20 Entered 08/21/20 15:04:56            Desc Main
                                  Document     Page 3 of 3



                       UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

IN RE:
        Lawrence Boyd                              Case No. 20-05182
        Odessa Boyd                                Chapter 13
                                                   Judge A. Benjamin Goldgar
              Debtors,

                                   AFFIDAVIT OF SERVICE

        I, Rachelle Magolan, state that on the 21st day of August 2020, I served a copy of the
Response to Debtor’s Objection to Proof of Claim No. 9, and Affidavit of Service of same upon
the below listed parties:

       Lawrence Boyd                               David M. Siegel
       Odessa Boyd                                 790 Chaddick Drive
       17515 W. Stillwater Court                   Wheeling, IL 60090
       Gurnee, IL 60031


       Glenn B. Stearns                            Patrick S. Layng
       801 Warrenville Road, Suite 650             Office of the United States Trustee,
       Lisle, IL 60532                             Region 11
                                                   219 S. Dearborn St, Room 873
                                                   Chicago, IL 60604

By placing same in a well sealed envelope, by first class mail, with the proper prepaid postage
thereon and depositing same in a United States Mail receptacle in the City of Rochester, State of
Michigan to Debtors and via CM-ECF electronic filing to the Debtors' attorney and the Trustee
and the U.S. Trustee.

                                                    /s/ Rachelle Magolan
                                                    Rachelle Magolan
